department of the treasury internal_revenue_service ‘teige eo examinations town and country comntons room chesterfield mo tax_exempt_and_government_entities_division number release date legend org organization name xx org address dear date date - address address vil taxpayer_identification_number person to contact d number contact numbers telephone fax during our examination of the return s indicated above we determined that your organization was not described in internal_revenue_code sec_501 c for the tax periad s listed above and therefore it does not qualify for exemption from federal_income_tax this letter is not a determination of your exempt status under sec_501 for any period other than the tax period s listed above the attached report of examination form 886-a explanation of tems summarizes the facts the applicable law and the service's position regarding the examination of the tax period s listed above you have agreed with our determination by signing form 6018-a consent fo proposed action accepting our determination of non-exempt status for the period s stated above you have filed the required income_tax returns in the future if you believe your organization qualifies for tax-exempt status and would like to establish its status you may request a determination from the internal_revenue_service by filing form_1024 application_for recognition of exemption under sec_801 and paying the required user_fee you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established rs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition ina united_states court the taxpayer_advocate can see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this tetter convenient time to call if we need to contact you if you write please provide a telephone number and the most thank you for your cooperation sincerely vicki l hansen acting director eo examinations enclosures form letter catalog number fom 886a ‘name of taxpayer depart of ie tsun reven sane explanation of items schedule noor exhibit org 20xx12 legend org organization name co-1 co-2 xx companie sec_1 date - kyz state -news news county county issues can the org qualify for exempt status under sec_501 c of the internal_revenue_code for the period ending december 20xx when their primary activities consist of the operation of a multiple listing service hereinafter referred to as mls and the publication of a news that are considered particular services for members facts the org hereinafter teferred to org has shown on their filed form_990 return of organization exempt from income for the petiod ending december 20xx j organization type that they are described within sec_501 of the internal_revenue_code the org has never filed a form_1024 application_for recognition of exemption under sec_501 with the service the service records show that the current status of the org i sec_36 organizations other than c or without determination letters but who file forms and a subsection code of c org is incorporated in the state of xyz under the general not for profit corporation law on march 19xx their articles of incorporation article v sections a through f hold that the purposes for which org was formed are v v v v v to unite those engaged in the real_estate business in the xyz counties of county county and county for the purpose of exerting a beneficial influence upon the real_estate business and related interest to promote and maintain high standards of conduct in the real_estate business to provide a unified medium for real_estate owners and those engaged in the real_estate business whereby their interests may be safeguarded and advanced to further the interest in home and other real_property ownership to unite those engaged in the real_estate business in the xyz counties of county county and county with the co-1 and the co-2 thereby furthering their own objectives throughout the state and nation and obtaining the benefits and privileges of membership therein to designate for the benefit of the public those individuals within its jurisdiction authorized to use the term realtor and realtor associate as prescribed and controlled by the co-2 the org has a full-time_employee association executive and a part-time_employee to assist the association executive with his her duties following is a breakdown of the associate executive’s time spent by activity education activities hours co-i hereinafter referred to as co-1 offfite non-co-1 form 886-agev t-68 department of the treasury - internal_revenue_service for 886a ‘name of taxpayer tdepactnat of he feasany- nivel revemne snice explanation of items schedule no or exhibit org 20x12 new member orientation co-1 education and business meetings mls training board co-sponsored education ‘note examples of courses offered onsite site sewage system sec_2 local impact on state government time management quarterly ae seminar sec_5 technology total hours member management activities committee support ‘accounting functions correspondence general phone calls board and general member meetings files management roster management total hours listing activities activities related to mls ‘meetings ‘new member registration training caravan tours software management phone calls total hours lockbox and key management activities hardware management_contract management key programming and reprogramming hours hour sec_50 hour sec_65 form 886-acre page -2- deparment of the treasury - fnteenal revenue servioe tom 886a ‘name of taxpayer deparment af the tete oeral revenue sono explanation of items schedule noor exhibit org 20xx12 total hours notes this comes to a total of hours for the year the schedule below shows the associate executive’s time spent on activities related to org’s exempt_purpose and activities that constitute particular services nonexempt associate executive's time spent description education member management committee support ‘accounting functions correspondence exempt mls total hours hours hours activitie fours news other spent sec_30 __ wa total bt membership o __ o files management roster management general phone calls board general description hoursspent listing activities lockbox and key management non exempt_activities percentage totals hours ml sec_164 the time spent by volunteers on org committees is as follows total hours _ percentage total volunteer hours by committee available mls news totals committee other activities department of che teearury -intemal revenue serice form 886-agev yom 886a ‘department of he treanury- internal revenue serie ‘name of taxpayer org 20x12 explanation of items ‘schedule no or exhibit news ‘awards bylaws banquet membership eeo legislative rpac ‘nominations edueation programs strategic plan plan of action total volunteer hour sec_83 b o volunteer committee hours non time time total hours exempt non exempt exempt exemer hours hours spent spent available percentage percentage tab i description mls news awards bylaws banquet education membership eeo legislative rpac ‘nominations strategic plan plan of action totals the breakdown of the mls income is as follows income service charge is dollar_figure per month or dollar_figuredollar_figure per year plus an annual board membership fee of dollar_figuredollar_figure for the certified appraiser the number of members is approximately the number of members times dollar_figuredollar_figure per year equals dollar_figure according to part vil 93a of the form_990 the income for the mls service was dollar_figuredollar_figure the total income for the organization is dollar_figuredollar_figure based on the above information the income for the mls service i sec_23 of org’s total income the breakdown of the news income is as follows form 886-aae448 departient of the tresaury - internal reveaue service page fom 886a name of taxpayer org depart of ie taso tema evens soiee explanation of items ‘hedule noor exhibit 208x12 income the monthly news fees are based on how many partial page ads and full-page ads each realtor wants to use the income reported on form_990 part vil is dollar_figure v v v the total income for the organization is dollar_figure based on the above information the news service i sec_44 of org's income the breakdown of the expenses for the exempt and non-exempt purposes is as follows description direct expenses mls amount news amount ‘non exempt expense ‘amount for exempt_purpose age expenses mls age expenses hoines mag expense amount sali payroll_taxes accounting fees supplies telephone postage shipping equipment rental ‘ maintenance copier lease printing publications travel conferences conventions meetings board functions interest rent ‘continuing education ‘miscellaneous warranty support repairs dues ‘subscriptions other expenses insurance furmituee form 886-arevsso page -5- department of che treasury - internal_revenue_service totals la’ fom 886a terman teal revenue bence teta a explanation of items ‘name of taxpayer org sec_501 c provides the following definition business_leagues chambers_of_commerce real-estate boards boards_of_trade or professional_football_leagues whether or not administering a pension fund for football players not organized for profit and no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual 20xx12 schedule no or exhibie treasury regulation dollar_figure1 c -1- provides in part that a business league is an association of persons having some common business_interest the purpose of which is to promote such common interest and not to engage in a regular business of a kind ordinarily carried on for profit ttis an organization of the same general class as a chamber of commerce or board_of trade thus its activities should be directed to the improvement of business conditions of one ot more fines of business as distinguished from the performance of particular services for individual persons an organization whose purpose is to engage in a regular business of a kind ordinarily carried on for profit even though the business is conducted on a cooperative basis or produces only sufficient income to be self-sustaining is not a business league revrul_59_234 c b - held that an organization whose primary purpose is to stimulate and facilitate the transaction of business between members through cooperation and exchange of exclusive listings which is inherently designed for the rendering of particular services for individual members as a convenience and economy in the conduct of their respective businesses is not entitled to exemption from federal_income_tax as an organization described in c of the code revrul_78_52 c b held that the distribution of a magazine by a business league exempt from federal_income_tax under sec_501 of the internal_revenue_code of is unrelated_trade_or_business within the meaning of sec_513 governments position the total amount of time spent during the year by the associate executive on providing particular services for members the mls news and other activities is hours out of total hours or the total amount of time spent during the year by org volunteers on providing particular services for members the mls news service and awards service i sec_269 hours out of hours or dollar_figure the total amount of income devoted to particular services for members the mls and the news is dollar_figure of the dollar_figuredollar_figure total income or the total amount of expenses devoted to particular services for members the mls and the news services is dollar_figure of the dollar_figure total expenses or the org articles of incorporation provide that the purpose of the org to unite those engaged in the real_estate business to promote and maintain high standards of conduct to provide a unified medium for real_estate owners and those engaged in real_estate to further the interest in home or other_property ownership and to allow individuals to use the term realtor and realtor associate as prescribed by the co-2 this purpose promotes the member and not the industry as a whole form 886-ageva5 ‘departnent ofthe treavury- internal_revenue_service schedule no or exhibic fom bga tial revenue se tbporin te explanation of items name of taxpayer org as shown above org’s operation is substantially devoted both time spent and financially to activities that are considered particular services to members as described in revrul_59_234 1959_2_cb_149 and revrul_78_52 1978_1_cb_166 these rulings held the organizations not to be a business league within the intendment of sec_501 of the code revocation of the organizations exempt status under c of the code was proposed and upheld a minimal amount of the org’s time spent and finances are devoted to activities that benefit the industry as a whole as described in regulation sec_1 -1 it has been shown that assets of the org are inuring to the member which is prohibited under sec_501 of the code 20kx12 therefore it is the government's position that the org activities of operating the news and multiple listing services are a substantial part of org operations and these rather than to the business industry as a whole the activities of the org are no different than that of a for- profit organization or other realty companies services provide particular services to their members taxpayer's position to be submitted by taxpayer conclusion based on the information above it is concluded that the org does not meet the requirements to be recognized as exempt from federal_income_tax under sec_501 of the internal_revenue_code accordingly the org is not eligible to file the form_990 return of exempt_organizations for the period ending december 20xx or any period thereafter unless they can show to the service that their activities have changed and can qualify for exempt status under sec_501 c of the code form_1120 returns should be filed for the tax periods after january 20xx form 886-ainer s8 page -7- department of the treasury -tnveral revenue service
